Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive for the following reasons:
Applicant argues on pg. 7:
“Faaborg … fails to disclose a display device where the detecting code causes the processor to detect a change in orientation of the display device, but does not cause the processor to detect the base direction. This feature allows the user to direct movement in the virtual reality relative to the base direction (representing orientation of the torso) while the observation direction (representing orientation of the user’s head) is different. Moreover, the observation direction is updated in accordance with the detected change in orientation of the display device, and the base direction is updated based on the relative position. Thus, the observation direction and the base direction are managed by the display device independently.”
Examiner contends that the claim language does not indicate that the code does not cause the processor to detect the base direction, but rather merely indicates that the observation direction is updated independently from the observation position. The newly added claim language does not mention the base direction at all. No indication is provided as to what the position of the user’s torso has to do with the base direction. Furthermore, Faaborg clearly shows that an observation direction can be updated .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al. (US Pub. No. 2018/0024623 A1) in view of Stafford et al. (US Pub. No. 2016/0260251 A1).
		As to claim 1, Faaborg shows a display device (system 300, Fig. 3 and para. 52) comprising: at least one memory (inherently included in any electronic display device) configured to store computer program code (paras. 95 and 96);  at least one processor configured to access said computer program code and operate as instructed by the computer program code (paras. 95 and 96), said computer program code including: accepting code configured to cause at least one of the at least one processor to accept an instruction input indicating a moving direction (Figs. 2B and 4 and paras. 47, 48 and 59), the instruction input being given to an external controller 210/404,m Figs. 2A and 4 and paras. 49 and 59); detecting code configured to cause at least one of the at least one processor to detect a change in orientation of the display device (paras. 23 and 43);  storing control code configured to cause at least one of the at least one processor (paras. 95 and 96) to store an observation position, an observation direction, and a 
		Faaborg does not show a light emitter that shines light in a predetermined pattern, wherein the obtaining code is configured to cause at least one of the at least one processor to obtain from the controller the relative position that is identified by the controller based on a position of the light emitter in an image taken by a camera included in the controller and on the pattern. 
		Stafford shows a light emitter 608 that shines light in a predetermined pattern, wherein a system obtains from a controller a relative position that is identified by the controller based on a position of the light emitter in an image taken by a camera included in the controller and on the pattern (Fig. 6 and paras. 55 – 60).


 		As to claim 2, Faaborg shows that the obtaining code is configured to cause at least one of the at least one processor to obtain the relative position through detection performed by a sensor included in at least one of the controller or display device to detect another of the at least one of the controller or the display device (para. 27). 
 		As to claim 3, Faaborg shows that the obtaining code is configured to cause at least one of the at least one processor to obtain the relative position estimated from a difference between a first orientation detected by a first attitude sensor included in the controller and a second orientation detected by a second attitude sensor included in the display device (para. 67). 
		As to claim 5, Faaborg shows a display method (Fig. 3 and para. 52) executed by a display device (system 300) that comprises a storage (inherently included in any electronic display device, paras. 95 and 96) storing an observation position, an observation direction, and a base direction in a virtual space (paras. 23 and 43), the display method comprising: accepting an instruction input indicating a moving direction (Figs. 2B and 4 and paras. 47, 48 and 59), the instruction input being given to an external controller (210/404,m Figs. 2A and 4 and paras. 49 and 59); detecting a change in orientation of the display device (paras. 23 and 43); updating, upon acceptance of the instruction input, the observation position so that the observation 
		Faaborg does not show a light emitter that shines light in a predetermined pattern, wherein the obtaining code is configured to cause at least one of the at least one processor to obtain from the controller the relative position that is identified by the controller based on a position of the light emitter in an image taken by a camera included in the controller and on the pattern. 
		Stafford shows a light emitter 608 that shines light in a predetermined pattern, wherein a system obtains from a controller a relative position that is identified by the controller based on a position of the light emitter in an image taken by a camera included in the controller and on the pattern (Fig. 6 and paras. 55 – 60).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Faaborg with those of Stafford because designing the system in this way allows the device to determine a precise position and pose of the HMD (para. 61).


		Faaborg does not show a light emitter that shines light in a predetermined pattern, wherein the obtaining code is configured to cause at least one of the at least one processor to obtain from the controller the relative position that is identified by the controller based on a position of the light emitter in an image taken by a camera included in the controller and on the pattern. 
		Stafford shows a light emitter 608 that shines light in a predetermined pattern, wherein a system obtains from a controller a relative position that is identified by the 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Faaborg with those of Stafford because designing the system in this way allows the device to determine a precise position and pose of the HMD (para. 61).
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627